internal_revenue_service number info released date conex-110000-03 cc ita uiln dear i apologize for the delay in responding to your letter of date to the st louis taxpayer_advocate on behalf of your constituent although has custody of her children a judge ruled that only her former husband can claim the dependency_exemptions for them believes the rules regarding which divorced parent can claim the dependency_exemption for a child and claim the child credit are unfair and should be changed rules concerning dependency_exemptions are found in sec_151 and sec_152 of the internal_revenue_code generally if parents are divorced the custodial_parent is allowed the dependency_exemption for a child however an exception allows the noncustodial_parent to claim the dependency_exemption if the custodial_parent releases the claim to the exemption by completing a form_8332 or by making a substantially_similar declaration sec_24 provides that in general a taxpayer who has a qualifying_child may claim a child credit sec_24 defines the term qualifying_child so that a taxpayer can not claim the credit for a child unless he or she is allowed a deduction under sec_151 for that tax_year because these rules are statutory any change would require legislative action i hope this information is helpful please contact if you have any questions sincerely lewis j fernandez deputy associate chief_counsel income_tax accounting
